UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2012 BCB BANCORP, INC. (Exact name of Registrant as specified in its charter) New Jersey (State or Other Jurisdiction of Incorporation) 0-50275 (Commission File Number) 26-0065262 (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, NJ 07002 (Address of principal executive offices) (201) 823-0700 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On May 9, 2012, the Board of Directors of BCB Bancorp, Inc. (the “Company”) authorized a stock repurchase program pursuant to which the Company intends to repurchase, in the open market and in privately negotiated transactions, up to 5 percent (approximately 462,800 shares) of the Company’s outstanding public shares.The timing of the repurchases will depend on certain factors, including but not limited to, market conditions and prices, the Company’s liquidity requirements and alternative uses of capital.Any repurchased shares will be held as treasury stock and will be available for general corporate purposes. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Business Acquired:None (b) Pro Forma Financial Information:None (c) Shell company transactions:None (d) Exhibits:None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BCB BANCORP, INC. Date: May 15, 2012 By:/s/ Donald Mindiak Donald Mindiak President and Chief Executive Officer (Duly Authorized Representative)
